DETAILED ACTION
Status of Application
The amendments to the claims and response filed 11 February 2021 are acknowledged and have been considered in their entirety.  Claim 15 is canceled and therefor any rejection of said claim is rendered moot.  Claims 1-5, 10-12, 14, 16 and 18 are pending and subject to examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield et al. (US 2003/0124652 – cited previously) in view of Canfield (US 6905856 – cited previously and hereafter “Canfield (2005)”), Indiana .
Canfield teaches a method for producing high mannose glycoproteins (See Abstract).  Canfield teaches a glycoprotein is endogenously modified to carry one or more carbohydrate moieties on the protein ([0033]). The art teaches the glycoprotein is a lysosomal hydrolase in a preferred embodiment ([0017]). The lysosomal hydrolase may be N-acetyl-a-glucosaminidase (hence, alpha-N-acetyl-glucosaminidase; Naglu) ([0033]). To “produce proteins with high mannose glycoproteins”, Canfield uses lectin resistant cells CHO cells (e.g. mammalian cells – See Examples) expressing a recombinant glycoprotein or lysosomal hydrolase exposed to both DMJ and Kif ([0047]). DMJ and Kif are added to the cells for a period of time to effectuate glycoprotein processing and their ability to obtain glycoproteins with high mannose structure ([0051]). The glycoproteins are recovered ([0052]). The lysosomal proteins produced in lectin resistant cells treated with DMJ and Kif are phosphorylated with the lysosomal enzyme GIcNAc-phosphotransferase ([0053]). This catalyzes the transfer of N-acetylglucosamine-1 -phosphate from UDP-G1 cNAc to the 6’position of 1, 2-linked or other outer mannoses on the hydrolase ([0054]). A phosphodiester a-GIcNAcase can be added ([0054]). The modified lysosomal enzyme having highly phosphorylated oligosaccharides is then recovered ([0054]).	
Regarding the concentrations of components that may be used, Canfield discloses the following:
[0054] The lysosomal hydrolases are treated with GIcNAc-phosphotransferase which catalyzes the transfer of N-acetylgiucosamine-1 -phosphate from UDP-GIcNAc to the 6' position of 1,2-linked or other outer mannoses on the hydrolase. Methods for treating about 6-7 and any stabilizers or coenzymes required to facilitate the reaction. Then, phosphodiester α-GlcNAcase can be added to the system to a concentration of about 1000 units/ml and the system is allowed to Incubate for about 2 more hours. The modified lysosomal enzyme having highly phosphorylated oligosaccharides is then recovered as described herein or methods commonly employed in the art.
[0055]  In a preferred embodiment, the lysosomal hydrolase at 10 mg/ml is incubated in 50 mm Tris-HCl pH 6.7, 5 mM MgCl2, 5 mM MnCl2, 2 mM UDP-GlcNAc with GIcNAc phosphotransferase at 100,000 units/ml at 37° C for 2 hours. The modified enzyme is then repurified by chromatography on Q-Sepharose and step elution with NaCl.
Therefore Canfield suggests using 10 mg/ml of said lysosomal hydrolase and 100,000 units/ml GIcNAc phosphotransferase. In the arguments filed on 15 October 2019, Applicant states [0054]-[0055] means “uses Naglu at least ten times excess of GMPT”  (see page 5 second to last paragraph).  
Canfield, however, is silent as to whether a ratio greater than 1:1 (GIcNAc phosphotransferase to Naglu) can be used and that a pH greater than 7.0 can be utilized.
Canfield (2005) teaches a method of using soluble GIcNAc phosphotransferase (Abstract). Canfield discloses a method of treating lysosomal enzymes with GIcNAc phosphotransferase. Regarding the concentrations of components that may be used, Canfield disclosed the following (column 12, lines 45-50):
Generally, the lysosomal enzymes is at a concentration of about 10 mg/ml and GIcNAc -phosphotransferase is present in a concentration of about 1 to about 10 million units per milliliter.  While Canfield suggests using 100,000 units/ml relative to lysosomal 
Indiana University discloses the following regarding the effect of enzyme concentration:The more enzyme molecules that are available, however, the more product can be produced in x time: two enzyme molecules would produce two units in that time period, three enzyme molecules would produce three units of product, etc. Thus the more enzyme is available, the more quickly substrate can be converted into product. In general, then, (and assuming all other factors are constant) as enzyme concentration increases, there is a proportional increase in reaction rate.
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose Naglu as the lysosomal hydrolases. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In addition, the ratio of substrate to enzyme is clearly a result effective parameter that one skilled in the art knows that substrate:enzyme concentrations play direct a role in the maximum enzyme kinetics of the enzyme (See Section 2, p. 3).  One would have had a reasonable expectation of success since Canfield teaches a method of making a high mannose glycoprotein and teaches Naglu can be used as said glycoprotein. Further, because the art teaches the enzymes and steps recited in claim 1, one would expect to produce a mannose-6-phosphate containing recombinant Naglu.

Furthermore, it would have been obvious to combine the teachings of Canfield and Canfield (2005) by increasing the amount of GNTP relative to Naglu. One would have been motivated to do so since Canfield 2005 teaches 100 times the amount of GNTP may be used.  As noted above, this clearly is a result effective variable given the broad concentration range suggested by Canfield (2005).  This is also indicated as such by Indiana University teaches the rate of reaction can be increased by providing more enzyme and/or substrate (See Sections 1 and 2).  One would have had a reasonable expectation of success since Canfield 2005 teaches the amount of GNTP can be increased, and still phosphorylate lysosomal enzymes. One would have had a reasonable expectation of success since both references are directed to methods of using GNTP to phosphorylate lysosomal enzymes. Therefore claim 1 is rendered obvious as claimed (claim 1).
(claims 4-5). As recited above, the art teaches the glycoproteins with high mannose structure are recovered ([0052]). Therefore claim 10 is included in this rejection (claim 10). The process disclosed in [0054] is interpreted to be an in vitro process because of the incubation, buffer and concentrations disclosed. Therefore claim 11 is included in this rejection (claim 11). It is Examiner’s position the addition of a buffer and incubation recited in [0054] would mean a reaction vessel is present. Therefore claim 12 is included in this rejection (claim 12).
Canfield teaches phosphorylation with the lysosomal enzyme GIcNAc-phosphotransferase catalyzes the transfer of N-acetylglucosamine-1-phosphate from UDP-G1 cNAc to the 6’position of 1,2-linked or other outer mannoses on the hydrolase (supra). Therefore UDP-GIcNAc is present. Therefore claim 14 is included in this rejection (claim 14). Canfield teaches a phosphodiester a-GIcNAcase can be added (supra). Therefore claim 16 is included in this rejection (claim 16). The art does not disclose the Naglu is fused or conjugated to a peptide. Therefore claim 18 is included in this rejection (claim 18).


Applicants Response and Examiner’s Rebuttal:
	Applicants traverse the rejection of record for the following reasons.  First, it is still maintained because Canfield (2005) teaches such widely varying concentrations of the N-acetylglusoamine-1-phosphotransferase (GNTP), there would no expectation of success and no motivation to combine Canfield et al. with Canfield (2005) so that one skilled in the art would arrive at an enzyme to substrate ratio of greater than 1:1 (e.g. GNTP:Naglu).  It is asserted that one skilled in the art simply could not have arrived at the claimed ratio.  It is further asserted that Indiana University is merely a general disclosure on enzyme kinetics and does not provide any specific guidance pertaining to Naglu and GNPT enzyme kinetics or optimal enzyme and substrate concentrations.
	The Examiner has considered this argument but does not find it convincing because clearly the enzyme:substrate ratio is a well-known and highly optimized parameter for one skilled in the art as suggested by Indiana University, specifically sections 1-2 – See also, MPEP 2144.05(II)(A) & (B).  As such, having excess enzyme or excess substrate is an optimizable parameter, specifically suggested by the prior art in Indiana University.  Applicants assertions that because there is no specific teaching of the specific enzyme and substrate does not detract from the overall fact that the this optimizable parameter would routinely be practiced/optimized by the person of ordinary skill in the art, namely, a trained biochemist or even an undergraduate taking a biochemistry class.  This is echoed, as noted above in MPEP 2144.05II(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Leading on to this, there is an articulated 
	Applicants also contend that Canfield and Canfield (2005) disclose different reaction buffers, namely Tris and sodium acetate.  And where they do disclose a Tris, MgCl2 and MnCl2 buffer it at pH 6.7, which is below 7.0.  (See Remarks, p. 5, 3rd paragraph).  
	Applicants also contend that there would be no motivation or suggestion in the art to conduct the assay at pH greater than 7 because Zhao et al. show a drastic reduction in activity when the pH is higher than 7.5 (See Remarks, p. 5, 4th paragraph).  
	The Examiner has also considered these arguments but does not find them convincing because Zhao et al. specifically teach that the pH optimum for human N-acetylglusoamine-1-phosphotransferase is between 7.2-7.5.  Having noted this, no one skilled in the art would ever want to utilize a pH greater than 7.5 as it would be counter productive for the enzymatic activity.  By the same token, a skilled artisan realizing that the pH optimum is indeed 7.2-7.5, would readily increase the pH as taught by Canfield to obtain the best enzymatic activity.  Thus, it is not at all surprising or unexpected that there is an increase in product formation when the assay is performed at the pH taught in the art that specifically stipulates the enzyme will function optimally.     
	Applicants also contend that Zhao et al. teach that the enzyme required either Mg2+ or Mn2+ for activity and test each other alone (not together) and demonstrate better activity for Mn2+ compared to Mg2+.  Thus, there would be no motivation to a person skilled in the art to combine these two divalent cations in a reaction buffer.

With regard to Applicant’s assertions that the references are incompatible and not combinable, the Examiner disagrees.  When the references are taken as a whole, and not when taken individually as Applicant’s have attempted to do, it is known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The references when taken together and as a whole, do render the instant claims prima facie obvious and there is not surprising or technical effect that was not either readily taught in the cited art or which would readily have been optimized by one skilled in the art. 

Conclusion
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        30 March 2021